                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ONOFRIO POSITANO,                           :   CIVIL ACTION NO. 1:19-CV-1820
                                            :
                    Plaintiff               :   (Chief Judge Conner)
                                            :
             v.                             :
                                            :
OFFICE OF GOVERNOR,                         :
COMMONWEALTH OF                             :
PENNSYLVANIA, et al.,                       :
                                            :
                    Defendants              :

                                       ORDER

      AND NOW, this 21st day of February, 2020, upon consideration of the

report (Doc. 7) of Magistrate Judge Martin C. Carlson, issued following screening

review of pro se plaintiff Onofrio Positano’s complaint (Doc. 1), in which Judge

Carlson recommends that the complaint be dismissed for failure to state a claim

for which relief may be granted and recommends further that the court grant

Positano leave to amend his complaint to attempt to cure the deficiencies identified

in the report, (see Doc. 7 at 8-18), and the court noting that Positano filed objections

(Doc. 11) to the report, see FED. R. CIV. P. 72(b)(2), and following de novo review of

the contested portions of the report, see E.E.O.C. v. City of Long Branch, 866 F.3d

93, 99 (3d Cir. 2017) (quoting 28 U.S.C. § 636(b)(1)), and affording “reasoned

consideration” to any uncontested portion, see id. (quoting Henderson v. Carlson,

812 F.2d 874, 878 (3d Cir. 1987)), the court finding Judge Carlson’s analysis to be

well-reasoned and fully supported by the record and the applicable law, and further
finding Positano’s substantive objections (Doc. 11) to be without merit and squarely

and correctly addressed by the report,1 it is hereby ORDERED that:

      1.     The report (Doc. 7) of Magistrate Judge Carlson is ADOPTED.

      2.     Positano’s complaint (Doc. 1) is DISMISSED without prejudice.

      3.     Positano is granted leave to amend his complaint in accordance with
             Judge Carlson’s report within 20 days of the date of this order. Any
             amended pleading filed pursuant to this paragraph shall be filed to
             the same docket number as the instant action, shall be entitled “First
             Amended Complaint,” and shall be complete in all respects. It shall be
             a new pleading which stands by itself as an adequate complaint under
             the Federal Rules of Civil Procedure, without reference to the
             complaint (Doc. 1) hereinabove dismissed.

      4.     In the absence of a timely filed amended complaint, the Clerk of Court
             shall close the above-captioned action. In the event a timely amended
             complaint is filed, this matter shall be remanded to Judge Carlson for
             further proceedings.

      5.     Any appeal from this order is deemed to be frivolous and not taken in
             good faith. See 28 U.S.C. § 1915(a)(3).


                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner, Chief Judge
                                       United States District Court
                                       Middle District of Pennsylvania


      1
         We agree with Judge Carlson’s legal conclusions—that Positano’s claims
for damages against the Office of the Governor and the Department of Corrections
are barred by the Eleventh Amendment and that Positano fails to state a claim for
which relief may be granted against Governor Wolf and Secretary Wetzel—and we
adopt those conclusions in full. Positano also avers that Judge Carlson deprived
him of due process and exhibited “judicial bias, indignation and antagonism” by,
inter alia, granting Positano’s motion to proceed in forma pauperis before he
submitted the requisite authorization and by issuing a report recommending
dismissal within one day of the complaint being docketed. (See Doc. 11 ¶ 2; Doc.
12 at 2-5). Because we ultimately agree with Judge Carlson’s legal analysis, and
because we are granting Positano an opportunity to amend his complaint, we
conclude that any perceived due process or procedural errors are harmless.
